UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1961


KIMBERLY COLLINS,

                    Plaintiff - Appellant,

             v.

CHARLESTON PLACE, LLC, d/b/a Belmond Charleston Place,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Patrick Michael Duffy, Senior District Judge. (2:15-cv-04465-PMD)


Submitted: April 23, 2018                                         Decided: April 25, 2018


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


A. Christopher Potts, HITCHCOCK & POTTS, Charleston, South Carolina, for
Appellant. L. Gray Geddie, Jr., Luci L. Nelson, OGLETREE, DEAKINS, NASH,
SMOAK & STEWART, PC, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kimberly Collins appeals from the district court’s order adopting the

recommendation of the magistrate judge and granting summary judgment to Charleston

Place, LLC (CPL) on the claims in her civil action for discrimination on the basis of race

violating Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to

2000e-17, and 42 U.S.C. § 1981. The district court determined that Collins’ claims failed

because she had not presented a genuine issue of material fact as to whether CPL’s

reason for terminating her employment was pretext for unlawful discrimination and

whether CPL had discriminated against her on the basis of race in terminating her

employment. Applying a de novo standard of review and viewing the facts in the record

and the inferences therefrom in the light most favorable to Collins, Lawson v. Union Cty.

Clerk of Court, 828 F.3d 239, 247 (4th Cir. 2016), we find no reversible error in the

district court’s judgment. We have reviewed the parties’ briefs and reject as without

merit Collins’ arguments on appeal that the district court reversibly erred in this case by

ignoring, improperly discounting, or failing to credit evidence of racial tension at CPL,

her evidence of comparator employees, and evidence relative to CPL’s termination

procedures and her termination that she claims provides a motive for and intent behind

the termination of her employment and warranted the denial of CPL’s motion for

summary judgment on her Title VII and § 1981 claims. See Dennis v. Columbia Colleton

Med. Ctr., Inc., 290 F.3d 639, 649 (4th Cir. 2002). Accordingly, we affirm the district

court’s judgment. Collins v. Charleston Place, LLC, No. 2:15-cv-04465-PMD (D.S.C.

July 26, 2017). We dispense with oral argument because the facts and legal contentions

                                            2
are adequately presented in the materials before this court and argument would not aid

the decisional process.

                                                                          AFFIRMED




                                          3